FILED
                      UNITED STATES COURT OF APPEALS                        MAY 04 2011

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




VIRGINIA ARRIAGA LOPEZ,                          No. 07-71630

              Petitioner,                        Agency No. A079-602-585

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:       BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       The panel has voted to deny the petition for panel rehearing.

       The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

       Arriaga Lopez’s petition for panel rehearing and petition for rehearing en

banc are denied.

       The memorandum disposition filed on January 25, 2011, is amended as

follows:

       In the second line on page 2, the word “grant” shall be stricken and replaced

by the word “deny.”